This opinion is subject to revision before
                    publication in the Pacific Reporter

                                 2014 UT 49


                                  IN THE

     SUPREME COURT OF THE STATE OF UTAH
              AMERICA WEST BANK MEMBERS, L.C.,
                         Appellant,
                                     v.
      STATE OF UTAH and its agents; UTAH DEPARTMENT OF
          FINANCIAL INSTITUTIONS; G. EDWARD LEARY,
                          Appellees.

                            No. 20120456
                       Filed October 24, 2014

                    Third District, Salt Lake
                The Honorable Tyrone E. Medley
                        No. 110915676

                               Attorneys:
     Douglas M. Durbano, L. Miles Lebaron, Jacob D. Briggs,
                    Layton, for appellant
           Sean D. Reyes, Att‘y Gen., Peggy E. Stone,
           Reed M. Stringham, III, Asst. Att‘ys Gen.,
                 Salt Lake City, for appellees

     ASSOCIATE CHIEF JUSTICE NEHRING authored an opinion
      of the Court with respect to Parts I, II.A, II.C, and III,
       in which CHIEF JUSTICE DURRANT, JUSTICE DURHAM,
          JUSTICE LEE, and JUSTICE PARRISH joined, and a
           dissenting opinion with respect to Part II.B.
        JUSTICE LEE authored an opinion of the Court, in
        which CHIEF JUSTICE DURRANT, JUSTICE DURHAM,
                  and JUSTICE PARRISH joined.


    ASSOCIATE CHIEF JUSTICE NEHRING, opinion of the Court except
as to Part II.B:
                       AMERICA WEST v. STATE
       ACJ NEHRING, opinion of the Court except as to Part II.B
                         INTRODUCTION
   ¶ 1 America West Bank Members, L.C. (AWBM) challenges
the district court‘s dismissal of its claims against the State of Utah,
the Utah Department of Financial Institutions (UDFI), and the
director of UDFI, Mr. G. Edward Leary (collectively referred to as
the State).1 AWBM asserts that the district court erred when it
dismissed its claims for lack of sufficient factual allegations under
rule 12(b)(6) of the Utah Rules of Civil Procedure. AWBM
contends it pleaded sufficient factual allegations for breach of
contract, breach of the covenant of good faith and fair dealing,
violations of procedural and substantive due process under the
Utah Constitution, and violation of the Takings Clause of the Utah
Constitution. We affirm the decision of the district court
dismissing AWBM‘s claims.
                          BACKGROUND
    ¶ 2 America West Bank (Bank) is wholly owned by its
members, AWBM. On May 1, 2009, UDFI filed a petition in
district court for an order approving the seizure of the Bank. That
same day, the district court granted the petition without the
presence or participation of AWBM. UDFI then appointed the
Federal Deposit Insurance Corporation (FDIC) as receiver of the
Bank. The FDIC announced publicly it had been appointed
receiver of the Bank and immediately began winding down the
affairs of the Bank and liquidating its assets.
    ¶ 3 On June 28, 2011, AWBM filed a complaint in district
court against the State of Utah; UDFI; the commissioner of UDFI,
Mr. G. Edward Leary; and UDFI‘s supervisor of banks, Mr. Tom
Bay. AWBM also filed a notice of claim against Mr. Leary, as
required by the Utah Governmental Immunity Act (Immunity
Act).2 AWBM alleged various claims, including common law tort,
breach of contract, breach of the covenant of good faith and fair
dealing, constitutional takings, and due process violations.
Liquidation of the Bank‘s assets was ongoing when AWBM filed
its complaint. The State filed a motion to dismiss the complaint


   1 AWBM initially included Mr. Tom Bay, the supervisor of
banks for UDFI, as a party. However, Mr. Bay was not properly
given notice of the claims as required by the Utah Governmental
Immunity Act and was dismissed as a party.
   2   See UTAH CODE § 63G–7–401 to -904.



                                  2
                          Cite as: 2014 UT 49
       ACJ NEHRING, opinion of the Court except as to Part II.B
based on rules 12(b)(1) and 12(b)(6) of the Utah Rules of Civil
Procedure. AWBM opposed the motion to dismiss.
    ¶ 4 In its opposition to the State‘s motion to dismiss, AWBM
consented to the dismissal of some of its claims. AWBM
acknowledged that it failed to file an appropriate notice of claim
against Mr. Bay, as required by the Immunity Act, and as a result,
all claims against Mr. Bay were dismissed.3 Additionally, AWBM
conceded to the dismissal with prejudice of its claims of failure to
disclose evidence at a hearing, negligent destruction of property,
and negligence, based primarily on the existence of immunity
enjoyed by the defendants.4
    ¶ 5 The district court did not hold a hearing on the motion
to dismiss, but ―reviewed and considered all Memoranda in
support, opposition and reply‖ and granted the State‘s motion to
dismiss ―in full as prayed for based upon all of the reasons . . . and
legal authorities set forth in [the State‘s] [m]emoranda in support
and reply, including [AWBM‘s] concessions.‖ Based on the
minute entry and the State‘s motion to dismiss and accompanying
memorandum, the district court dismissed AWBM‘s breach of
contract, breach of the covenant of good faith and fair dealing,
and unconstitutional taking claims all due to insufficient factual
allegations in the complaint. The district court also dismissed
AWBM‘s claims of denial of procedural and substantive due
process with prejudice, because it found that the right to a pre-

   3  UDFI moved to dismiss AWBM‘s claims under both rules
12(b)(1) and 12(b)(6) of the Utah Rules of Civil Procedure. The
rule 12(b)(1) dismissal for lack of subject matter jurisdiction relates
only to AWBM‘s ―fail[ure] to comply with the notice of claim
provisions of the Utah Governmental Immunity Act‖ as it relates
to Mr. Bay. Gurule v. Salt Lake Cnty., 2003 UT 25, ¶ 1, 69 P.3d 1287.
AWBM conceded that proper notice was not given to Mr. Bay,
and Mr. Bay is not a party to this appeal. Therefore, we address
the dismissal of the remaining claims through the lens of rule
12(b)(6) of the Utah Rules of Civil Procedure.
   4 As is noted by AWBM in its brief, the district court did not
specify which claims were dismissed with prejudice and which
claims were dismissed without prejudice. The court‘s minute
entry simply stated that UDFI‘s motion was granted in full. We
rely on the designations used in UDFI‘s motion to determine
whether claims were dismissed with or without prejudice.



                                  3
                        AMERICA WEST v. STATE
       ACJ NEHRING, opinion of the Court except as to Part II.B
seizure hearing was not clearly established and, therefore, could
not form the basis of a due process claim.
    ¶ 6 Following the district court‘s dismissal of AWBM‘s
claims, AWBM filed a timely notice of appeal. AWBM appeals the
dismissal of its claims for breach of contract, breach of the
covenant of good faith and fair dealing, unconstitutional taking,
denial of procedural due process, and denial of substantive due
process.
                      STANDARD OF REVIEW
    ¶ 7 AWBM contends the district court erred when it
dismissed its causes of action for breach of contract, breach of the
covenant of good faith and fair dealing, unconstitutional taking,
and violations of procedural and substantive due process under
rule 12(b)(6) of the Utah Rules of Civil Procedure. ―A district
court‘s grant of a motion to dismiss based upon the allegations in
the plaintiff‘s complaint[] presents a question of law that we
review for correctness.‖5 When ―reviewing a dismissal under
Rule 12(b)(6) of the Utah Rules of Civil Procedure, we accept the
plaintiff‘s description of facts alleged in the complaint to be true,
but we need not accept extrinsic facts not pleaded nor need we
accept legal conclusions in contradiction of the pleaded facts.‖6
The district court‘s ruling ―should be affirmed only if it clearly
appears that [the plaintiff] can prove no set of facts in support of
his claim.‖7 ―Furthermore, it is well established that an appellate
court may affirm the judgment appealed from if it is sustainable
on any legal ground or theory apparent on the record, even if it
differs from that stated by the trial court.‖8
                              ANALYSIS
    ¶ 8 AWBM appeals the district court‘s dismissal of its claims
for breach of contract, breach of the covenant of good faith and
fair dealing, unconstitutional taking, and violations of substantive


   5 Osguthorpe v. Wolf Mountain Resorts, L.C., 2010 UT 29, ¶ 10,
232 P.3d 999 (alteration in original) (internal quotation marks
omitted).
   6   Id. (internal quotation marks omitted).
   7   Colman v. Utah State Land Bd., 795 P.2d 622, 624 (Utah 1990).
   8 Osguthorpe, 2010 UT 29, ¶ 10 (internal quotation marks
omitted).



                                   4
                            Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
and procedural due process. The district court granted the State‘s
motion to dismiss all of AWBM‘s claims. The district court
dismissed all of AWBM‘s claims under rule 12(b)(6) of the Utah
Rules of Civil Procedure for ―failure to state a claim upon which
relief can be granted.‖ The claims for breach of contract and
breach of the covenant of good faith and fair dealing were
dismissed without prejudice for failure to plead sufficient facts
supporting the claims. The claim of an unconstitutional taking,
which AWBM argued as a violation of substantive due process,
was also dismissed without prejudice for failure to plead
sufficient facts. Finally, the claims alleging a violation of
substantive and procedural due process were dismissed with
prejudice by the district court because it concluded there is no
right to a pre-seizure hearing when the State takes a financial
institution into receivership.
    ¶ 9 As a threshold matter, we must determine if we have
jurisdiction to hear this appeal.9 If we lack jurisdiction, we must
dismiss the appeal.10 Only if we first determine that we have
appropriate jurisdiction will we address the merits of a case.
              I. THE DISTRICT COURT‘S DISMISSAL IS
                   A FINAL, APPEALABLE ORDER
    ¶ 10 The State argues that ―[t]here may be a question whether
the [c]ourt has jurisdiction to hear [AWBM‘s] claims,‖ and
contends that the order below may not be a final order subject to
appeal. ―[T]he issue of subject matter jurisdiction is a threshold
issue, which can be raised at any time and must be addressed
before [turning to] the merits of other claims . . . .‖11 We have
consistently upheld the ―final judgment‖ rule, which states that
―[a]n appeal is improper if it is taken from an order or judgment
that is not final.‖12 A ―final judgment for purposes of appeal is

   9   Thomas v. Lewis, 2001 UT 49, ¶ 13, 26 P.3d 217.
   10   Bradbury v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649.
   11 Houghton v. Dep’t of Health, 2005 UT 63, ¶ 16, 125 P.3d 860
(internal quotation marks omitted); see also State v. Sun Sur. Ins.
Co., 2004 UT 74, ¶ 7, 99 P.3d 818 (―Questions of subject matter
jurisdiction, because they are threshold issues, may be raised at
any time and are addressed before resolving other claims.‖).
   12Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649. There are
exceptions to the ―final judgment‖ rule; however, none of the
                                                               (con‘t.)

                                    5
                         AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
one that resolves all claims, counterclaims, cross-claims, and
third-party claims before the court and fully and finally resolves
the case.‖13
    ¶ 11 ―Utah has adopted the majority rule that an order of
dismissal is a final adjudication, and thereafter, a plaintiff may not
file an amended complaint,‖14 even if such a dismissal is without
prejudice.15 This rule is rooted in the United States Supreme
Court decision United States v. Wallace & Tiernan Co.16 There, the
Court found that dismissal ―without prejudice to filing another
suit does not make the cause unappealable, for denial of relief and
dismissal of the case ended [the] suit so far as the District Court
was concerned.‖17 Our general rule in determining whether an
order is final is ―whether the effect of the ruling is to finally resolve
the issues.‖18 We do not focus on whether a dismissal was with or
without prejudice, because the ―test to be applied is a pragmatic
test.‖19


exceptions are relevant to the present case. Therefore, we focus
only on whether this dismissal is final under the final judgment
rule.
   13  Merkey v. Solera Networks, Inc., 2009 UT App 130U, para. 4
(per curiam); see also Bradbury, 2000 UT 50, ¶ 10 (―To be final, the
trial court‘s order or judgment must dispose of all parties and
claims to an action.‖).
   14   Nichols v. State, 554 P.2d 231, 232 (Utah 1976).
   15 See Steiner v. State, 495 P.2d 809, 810–11 (Utah 1972) (holding
that a dismissal involving two defendants was a final appealable
order despite one defendant being dismissed without prejudice
while the other was dismissed with prejudice).
   16   336 U.S. 793 (1949).
   17 Id. at 794 n.1; see also Ciralsky v. CIA, 355 F.3d 661, 666 (D.C.
Cir. 2004) (―Most courts that have considered the question have
followed the Supreme Court‘s lead, holding that the dismissal of
an action—whether with or without prejudice—is final and
appealable.‖).
   18 Bowles v. State ex rel. Utah Dep’t of Transp., 652 P.2d 1345,
1346 (Utah 1982).
   19First of Denver Mortg. Investors v. C. N. Zundel & Assocs., 600
P.2d 521, 528 (Utah 1979) (citing Brown Shoe Co. v. United States,
                                                                  (con‘t.)

                                    6
                           Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
    ¶ 12 In the present case, there are no counterclaims, cross-
claims, or third-party claims. The district court determined it did
not have an adequately pleaded complaint before it and dismissed
the complaint, thereby ending the suit as far as the district court
was concerned.20 The pragmatic effect of the dismissal was to
fully terminate the case in the district court. Because we follow
the majority rule that an order of dismissal is a final adjudication,
and because our test for finality is a pragmatic one, we conclude
that we have jurisdiction to hear this appeal.
          II. THE DISTRICT COURT DID NOT ERR WHEN
                  IT DISMISSED AWBM‘S CLAIMS
    ¶ 13 On appeal, AWBM relies heavily on the principle that,
on a motion to dismiss, the court must ―accept the plaintiff‘s
description of facts alleged in the complaint to be true.‖21
Additionally, rule 8(a) of the Utah Rules of Civil Procedure sets a
liberal standard for complaints, requiring only that a complaint
―contain a short and plain: (1) statement of the claim showing that
the party is entitled to relief; and (2) demand for judgment for
specified relief.‖22 ―A dismissal is a severe measure and should be


370 U.S. 294 (1962)); see also 15A CHARLES ALAN WRIGHT, ARTHUR
R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND
PROCEDURE § 3913 (2d ed. 2013) (―[T]he finality requirement
should not be applied as a sterile formality, but instead should be
applied pragmatically . . . .‖); Allied Air Freight, Inc. v. Pan Am.
World Airways, Inc., 393 F.2d 441, 444 (2d Cir. 1968) (―We do not
believe that this distinction should control: dismissals with and
without prejudice are equally appealable as final orders.‖).
   20 See Wallace & Tiernan Co., 336 U.S. at 794 n.1; Moore v.
Pomory, 620 A.2d 323, 325 (Md. 1993) (holding that a dismissal of a
plaintiff‘s complaint without prejudice ―does not mean that the
case is still pending in the trial court and that the plaintiff may
amend his complaint or file an amended complaint in the same
action,‖ but rather ―the case is fully terminated in the trial court‖).
   21 Osguthorpe v. Wolf Mountain Resorts, L.C., 2010 UT 29, ¶ 10,
232 P.3d 999 (internal quotation marks omitted).
   22 This court has not had occasion to address the heightened
plausibility standard for pleadings set forth by the United States
Supreme Court in Bell Atlantic Corporation v. Twombly, 550 U.S.
544, 570 (2007), and we express no opinion here regarding that
                                                                (con‘t.)

                                   7
                        AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
granted by the trial court only if it is clear that a party is not
entitled to relief under any state of facts which could be proved in
support of its claim.‖23 Keeping these principles in mind, we
address each of AWBM‘s claims in turn.
   A. The District Court Did not Err When It Dismissed AWBM’s
          Claims for Breach of Contract and Breach of the
             Covenant of Good Faith and Fair Dealing
    ¶ 14 The district court dismissed AWBM‘s claims for breach
of contract and breach of the covenant of good faith and fair
dealing due to a lack of sufficient factual allegations in the
complaint. AWBM argues that its complaint properly stated a
claim for breach of contract. Particularly, AWBM claims it has
alleged the existence of a contract between the State and AWBM,
that the State breached the contract, and that AWBM is entitled to
damages as a result. AWBM claims that due to its assertion of a
right to damages, it can be implied or inferred that AWBM
performed its obligations under the contract. Conversely, the
State argues that one cannot prove a breach of contract claim
without alleging the actual existence of a contract. We agree with
the State.
    ¶ 15 Because ―[r]ule 12(b)(6) concerns the sufficiency of the
pleadings, not the underlying merits of a particular case[,] . . . the
issue before the court is whether the petitioner has alleged enough
in the complaint to state a cause of action, and this preliminary
question is asked and answered before the court conducts any
hearings on the case.‖24 The complaint need only ―contain a short
and plain: (1) statement of the claim showing that the party is
entitled to relief; and (2) demand for judgment for specified
relief.‖25 In order to properly state a claim for a breach of contract,
a party must ―allege[] sufficient facts, which we view as true, to
satisfy each element.‖26 ―The elements of a prima facie case for
breach of contract are (1) a contract, (2) performance by the party
seeking recovery, (3) breach of the contract by the other party, and

approach.
   23   Colman v. Utah State Land Bd., 795 P.2d 622, 624 (Utah 1990).
   24   Alvarez v. Galetka, 933 P.2d 987, 989 (Utah 1997).
   25   UTAH R. CIV. P. 8(a).
   26   MBNA Am. Bank v. Goodman, 2006 UT App 276, ¶ 6, 140 P.3d
589.



                                    8
                            Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
(4) damages.‖27 AWBM contends that it has alleged all of the
required elements, either specifically or by implication and
inference.28
    ¶ 16 Beyond stating the elements required to show a prima
facie case for breach of contract, we have not specified what it
means to provide a ―short and plain statement‖ of a breach of
contract claim ―showing that the party is entitled to relief.‖29 We,
as well as the court of appeals, have hinted at the requirements.30
We take this opportunity to clarify what is required for a ―short
and plain‖ statement for relief for a breach of contract claim under
the Utah Rules of Civil Procedure.31



   27   Bair v. Axiom Design, L.L.C., 2001 UT 20, ¶ 14, 20 P.3d 388.
   28   AWBM‘s complaint regarding breach of contract states:
         22. Defendants have breached a contract between the
         parties.
         23. Plaintiffs have been damaged as a result of
         Defendants‘ breach.
         24. Plaintiffs are entitled to recover damages in an
         amount to be proven at trial, which are currently
         unknown and ongoing, plus attorneys fees and
         interest.
   29   UTAH R. CIV. P. 8(a)(1).
   30 See Shah v. Intermountain Healthcare, Inc., 2013 UT App 261,
314 P.3d 1079. In Shah, the court of appeals found that a patient‘s
complaint against her physician and hospital ―specifically
identified contractual relationships‖ despite the absence of a
written contract. Id. ¶ 17. The court of appeals ultimately rejected
the plaintiff‘s claims on other grounds. Id. ¶ 18. Additionally, in
Canfield v. Layton City, we concluded that a ―violation of . . .
written employment rules‖ sufficiently ―outline[d] a breach of
contract claim‖ and was sufficient to withstand dismissal for
failure to state a claim upon which relief can be granted. 2005 UT
60, ¶¶ 7, 15, 22–23, 122 P.3d 622.
   31 See Peak Alarm Co. v. Salt Lake City Corp., 2010 UT 22, ¶ 70
n.13, 243 P.3d 1221 (noting we have not addressed Twombly‘s
heightened plausibility standard for pleadings under the Federal
Rules of Civil Procedure).



                                    9
                        AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
    ¶ 17 The Utah Rules of Civil Procedure contain an appendix
of forms, and we turn to those forms for guidance in outlining the
pleading requirement of a ―short and plain statement‖ for breach
of contract. Form four, entitled ―Complaint--Promissory Note,‖
and form five, entitled ―Complaint--Multiple Claims,‖ are
particularly helpful. These forms illustrate the standard of
pleading in a complaint for a breach of a promissory note, which
is a contract, and a multi-count complaint that specifically
includes a breach of contract. As exemplars, these forms indicate
that, at a minimum, a breach of contract claim must include
allegations of when the contract was entered into by the parties,
the essential terms of the contract at issue, and the nature of the
defendant‘s breach.32 These essential elements are required to
fulfill the requirements of a ―short and plain‖ statement under our
pleading standard. These minimal allegations will ―give the
defendant fair notice of the nature and basis or grounds of the
claim and a general indication of the type of litigation involved.‖33
   ¶ 18 AWBM has not met this standard. AWBM‘s complaint
implies the existence of a contract and a breach of that contract.
However, AWBM made no allegations regarding the date when
the contract was entered into, the essential terms of the contract,
nor the nature of the defendant‘s breach. Without the allegations
outlined above, there can be no claim for a breach of contract. We
therefore affirm the district court‘s dismissal without prejudice of
AWBM‘s breach of contract claim.
    ¶ 19   A claim for breach of the covenant of good faith and
fair dealing is a derivative of the breach of contract claim.
Because AWBM did not allege the existence of facts required to
plead a breach of contract, it has also failed to plead a breach of
the covenant of good faith and fair dealing. Accordingly, we
affirm the district court‘s dismissal without prejudice of AWBM‘s
claim for breach of the covenant of good faith and fair dealing.
           B. The District Court Did not Err When It Dismissed
               AWBM’s Due Process Claims with Prejudice
    ¶ 20 Today, the court concludes that AWBM‘s due process
claims should be dismissed without prejudice. I disagree, and I


   32   See UTAH R. CIV. P., Forms 4 & 5.
   33 Canfield, 2005 UT 60, ¶ 14 (internal quotation marks
omitted).



                                   10
                           Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
would hold that the district court properly dismissed the due
process claims with prejudice. As the court notes,34 the district
court dismissed AWBM‘s claims alleging violations of substantive
and procedural due process with prejudice. The district court
found that AWBM failed to demonstrate a ―clearly established‖
right to a pre-seizure hearing, which is a requirement to receive
damages for a due process violation under the Utah
Constitution.35 AWBM argues the district court erred when it
dismissed its procedural and substantive due process claims.
AWBM does not clearly state what constituted a violation of its
procedural and substantive due process rights; however, on the
face of its complaint and on appeal, AWBM argues that errors or
inadequacies in the procedure surrounding the seizure of the
Bank violated its right to due process.36 This is clearly a
procedural due process claim.37 AWBM has not asserted it was

   34   Infra ¶ 37.
   35 See Spackman ex rel. Spackman v. Bd. of Educ., 2000 UT 87, ¶ 23,
16 P.3d 533.
   36  AWBM argues that UDFI did not show a sufficient
emergency or special need for seizure of the Bank, and thus failed
to follow the applicable statutes. However, AWBM has not
challenged the findings of the commissioner, UDFI, or the district
court regarding the seizure of the Bank. The record contains no
evidence of the commissioner‘s findings or the seizure
proceedings. AWBM has simply alleged that the proceedings
violated their ―constitutional, common law, and statutory rights.‖
Without more, we must presume the regularity of those
proceedings. State v. Chettero, 2013 UT 9, ¶ 32, 297 P.3d 582
(―[W]hen crucial matters are not included in the record, the
missing portions are presumed to support the action of the trial
court.‖ (internal quotation marks omitted)); State v. Pritchett, 2003
UT 24, ¶ 13, 69 P.3d 1278 (same). Thus, I decline to address this
specific argument.
   37  AWBM‘s complaint alleged violations of substantive due
process. However, AWBM‘s allegations of substantive due
process referred to the seizure of the bank without just
compensation, a point AWBM concedes on appeal. Because
AWBM‘s substantive due process claims are just another iteration
of a takings claim, we examine them under the Takings Clause,
infra, Part II.C.


                                  11
                        AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
deprived of any fundamental right. Therefore, I decline to
address AWBM‘s allegation of substantive due process violations
as an independent claim.
    ¶ 21 I agree with the court that the Spackman test must be
satisfied in order for AWBM to be entitled to damages. I also
agree with the court that the elements of Spackman are not set
forth in the complaint and thus, the district court properly
dismissed AWBM‘s due process claim under Utah Rule of Civil
Procedure 12(b)(6).38 However, in my view, AWBM‘s due process
claims were properly dismissed with prejudice.
    ¶ 22 Under the first element of Spackman, AWBM must show
that it ―suffered a flagrant violation of [its] constitutional rights.‖39
A right is ―not clearly established unless its contours are
sufficiently clear that a reasonable official would understand that
what he [or she] is doing violates that right.‖40 This ―ensures that
a government employee is allowed the ordinary human frailties of
forgetfulness, distractibility, or misjudgment without rendering
[him or her]self liable for a constitutional violation.‖41 We have
also recognized that ―it will be easier for a plaintiff to demonstrate
a flagrant violation where precedent clearly establishes that the
defendant‘s alleged conduct violates a provision of the
constitution.‖42 Conversely, ―in the absence of relevant precedent
recognizing the right and prohibiting the alleged conduct, it will
be more difficult for a plaintiff to prevail.‖43 Additionally, there
are circumstances where conduct ―will be so egregious and
unreasonable that it constitutes a flagrant violation of a
constitutional right even in the absence of controlling
precedent.‖44
    ¶ 23 We have never addressed the question of whether a pre-
seizure hearing is required when a financial institution is seized.

   38   Infra ¶ 40.
   39 Jensen ex rel. Jensen v. Cunningham, 2011 UT 17, ¶ 58, 250 P.3d
465 (internal quotation marks omitted).
   40   Id. ¶ 66 (internal quotation marks omitted).
   41   Id. (alteration in original) (internal quotation marks omitted).
   42   Id. ¶ 67.
   43   Id.
   44   Id.



                                   12
                            Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
However, this question has been squarely addressed by the
United States Supreme Court under the Federal Due Process
Clause. While procedural due process generally requires notice
and a hearing, ―[t]here are extraordinary situations that justify
postponing notice and opportunity for a hearing.‖45 Those
situations ―must be truly unusual,‖ and a ―seizure without
opportunity for a prior hearing‖ is allowed ―[o]nly in a few
limited situations.‖46 The Court has held that the limited
situations justifying a seizure without a prior hearing must, at a
minimum, meet three requirements:
         First, in each case, the seizure [must be] directly
         necessary to secure an important governmental or
         general public interest. Second, there [must be] a
         special need for very prompt action. Third, the State
         [must keep] strict control over its monopoly of
         legitimate force; the person initiating the seizure
         [must be] a government official responsible for
         determining, under the standards of a narrowly
         drawn statute, that it was necessary and justified in
         the particular instance.47
The Court has held that seizure of property without a prior hearing
is justified ―to collect the internal revenue of the United States, to
meet the needs of a national war effort, to protect against the
economic disaster of a bank failure, and to protect the public from
misbranded drugs and contaminated food.‖48                The court
acknowledges that the United States Supreme Court concluded
that a seizure without a prior hearing meets this standard.49
   ¶ 24 In Fahey v. Mallonee, the Supreme Court was presented,
as we are here, with the issue of whether a ―hearing after the
conservator takes possession [of a bank] instead of before‖ was
constitutional.50 The Court acknowledged that dispensing with a

   45Fuentes v. Shevin, 407 U.S. 67, 90 (1972) (internal quotation
marks omitted).
   46   Id. at 90–91.
   47   Id. at 91.
   48   Id. at 91–92 (emphasis added) (footnotes omitted).
   49   Infra ¶ 42 n.2.
   50   332 U.S. 245, 253 (1947).



                                    13
                         AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
pre-seizure hearing when a financial institution is seized is indeed
a ―drastic procedure,‖ but that ―the delicate nature of the
institution and the impossibility of preserving credit during an
investigation has made it an almost invariable custom to apply
supervisory authority in this summary manner.‖51 The Court
held that ―in the light of the history and customs of banking,‖ the
seizure of a financial institution without a prior hearing is not
―unconstitutional.‖52 Thus, procedural due process does not
require a pre-seizure hearing when a state seizes a bank, provided
a post-seizure hearing is available.53         The Utah Financial
Institutions Act provides a post-seizure hearing, and AWBM had
the opportunity for a post-seizure hearing.54
    ¶ 25 The Utah Court of Appeals has also addressed this issue.
In Brown v. Weis, the court of appeals addressed an argument
similar to the one presented by AWBM.55 The court of appeals
reiterated the three factors set forth in Fuentes and noted that
―[o]ne of the very situations cited by the Fuentes court as
ordinarily satisfying the above criteria is the necessity of
protecting against the economic disaster of a bank failure.‖56 The
court of appeals, relying primarily on Fuentes, concluded that the
summary seizure of a failing financial institution is in the public
interest and that due process did not require a pre-seizure
hearing.57


   51   Id.
   52   Id. at 254.
   53   Fahey, 332 U.S. at 253–54.
   54   UTAH CODE § 7–2–3.
   55   871 P.2d 552, 558 (Utah Ct. App. 1994).
   56   Id. at 566 (citing Fuentes, 407 U.S. at 91–92).
   57 Id. at 566–67; see also Roslindale Coop. Bank v. Greenwald, 638
F.2d 258, 260 (1st Cir. 1981) (―The drastic consequences of bank
failure or mismanagement and ‗the impossibility of preserving
credit during an investigation‘ call for prompt and decisive action
and place this proceeding among the ‗extraordinary situations‘ in
which notice and hearing may be postponed until after seizure.‖
(quoting Fahey, 332 U.S. at 253; Fuentes, 407 U.S. at 90–91 & n.23));
Gregory v. Mitchell, 459 F. Supp. 1162, 1165–66 (M.D. Ala. 1978)
(―Summary seizure of a bank[—]i.e., seizure without a prior
                                                               (con‘t.)

                                     14
                           Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
    ¶ 26 The court is correct that Fuentes outlines a context-
dependent and fact-specific test.58 However, we need not ―assess
the question based on the facts and circumstances‖ of every
individual case, as the court suggests.59 The court notes that
―Fuentes articulates the general standards under which property
may be seized without a hearing‖ and Fahey concluded that a
―seizure without a hearing had met that standard.‖60 However, the
court fails to distinguish between a pre-seizure and post-seizure
hearing, opting instead to lump the two together.61 Fuentes does
not stand for the proposition that each and every due process
challenge is subject to the fact-intensive three-part test announced
in the opinion. Rather, the Fuentes Court was determining
whether prejudgment replevin statutes should be included in the
―few limited situations‖ where ―outright seizure [would be
allowed] without opportunity for a prior hearing.‖62 The United
States Supreme Court held that the replevin statutes at issue did
require an opportunity to be heard before property was taken.63
But what has been made clear by the Court is that ―in light of the
history and customs of banking‖ and the need to protect both
customers and the public from a bank failure, the seizure of a

hearing[—]has been approved by many courts, including the
Supreme Court of the United States, on the ground [that] such
action is justified by the potential economic disaster of a bank
failure.‖); Hoffman v. State, 834 P.2d 1218, 1219 n.2 (Alaska 1992)
(―[T]he federal due process clause does not require a pre-seizure
hearing when a state seizes a bank.‖ (citing Fahey, 332 U.S. at 253–
54)).
   58   Infra ¶ 42.
   59   Infra ¶ 42.
   60   Infra ¶ 42 n.2 (emphases added).
   61 Clearly, the lack of an opportunity to be heard, either pre- or
post-seizure, would have immense due process implications.
   62Fuentes, 407 U.S. at 90–91 (footnote omitted).       The court
acknowledges this proposition also. Infra ¶ 42 n.2.
   63 Fuentes, 407 U.S. at 96. The Court also noted that its holding
was ―a narrow one,‖ in that the State retained the power ―to seize
goods before a final judgment in order to protect the security
interests of creditors,‖ provided those creditors ―tested their claim
to the goods through the process of a fair prior hearing.‖ Id.



                                  15
                         AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
financial institution without a prior hearing does not violate the
Due Process Clause if a post-seizure hearing is available.64 In the
present case, a post-seizure hearing was available, thus there is no
violation of due process.
    ¶ 27 It is not correct that this holding would create a ―per se
rule insulating all bank seizures from constitutional challenge
under the Due Process Clause.‖65 Instead, I simply acknowledge
and agree with what the United States Supreme Court has held:
in the context of a bank seizure, due process does not require a
pre-seizure hearing if a post-seizure hearing is available; a post-
seizure hearing is enough.66 The seizure of a failed bank before a
hearing meets the test in Fuentes. ―The drastic consequences of
bank failure or mismanagement and the impossibility of
preserving credit during an investigation call for prompt and
decisive action and place [a bank seizure] among the
extraordinary situations in which notice and hearing may be
postponed until after seizure.‖67 A post-seizure hearing is
available under the Utah Financial Institutions Act and may be
initiated within ten days after a bank is seized.68 Additionally, the
commissioner of the UDFI is the only government official capable
of initiating a bank seizure.69 AWBM is not entitled to and has no
constitutional right to a pre-seizure hearing.70 AWBM challenged


   64   Id. at 91; Fahey, 332 U.S. at 254–56.
   65   Infra ¶ 42.
   66  See Fuentes, 407 U.S. at 90–91; Fahey, 332 U.S. at 253–54;
accord First Fed. Savs. Bank & Trust v. Ryan, 927 F.2d 1345, 1358 (6th
Cir. 1991); Roslindale Coop. Bank, 638 F.2d at 260; FDIC v. Am. Bank
Trust Shares, Inc., 629 F.2d 951, 954–55 (4th Cir. 1980); Turner v.
Officers, Dirs. & Emps. of Mid Valley Bank, 712 F. Supp. 1489, 1500–
02 (E.D. Wash. 1988); Salinas Valley Cmty. Fed. Credit Union v. Nat’l
Credit Union Admin., 564 F. Supp. 701, 706 (N.D. Cal. 1983); FDIC
v. Bank of San Marino (In re Bank of San Marino), 213 Cal. Rptr. 602,
607 (Ct. App. 1985).
   67  Roslindale Coop. Bank, 638 F.2d at 260 (citation omitted)
(internal quotation marks omitted).
   68   UTAH CODE § 7–2–3(1)(a).
   69   Id. § 7–2–1.
   70   Fahey, 332 U.S. at 253–54.



                                     16
                            Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
the bank seizure under the Due Process Clause because the State
seized its bank without first providing AWBM with a hearing.
Thus, under no circumstance can AWBM prove facts that show
that it was entitled to a pre-seizure hearing. Thus, AWBM cannot
meet the first element of Spackman showing that there was a
flagrant violation of its constitutional right, as there is no right to a
pre-seizure hearing.71
    ¶ 28 AWBM cannot prove the first element of Spackman.
There can be no flagrant violation of a non-existent right. Clear
precedent from the United State Supreme Court indicates that
there is no right to a pre-seizure hearing when a financial
institution is seized by the state, and due process is satisfied if a
post-seizure hearing is available.72 Therefore, AWBM has no
clearly established right to a pre-seizure hearing. Its due process

   71 It should also be said that it is not enough to merely allege a
constitutional violation under the first element of Spackman. In
order to meet the first Spackman element, the violation must be
―flagrant.‖ 2000 UT 87, ¶ 23. To establish a ―flagrant violation,‖ a
defendant must have violated a right whose ―contours [are]
sufficiently clear that a reasonable official would understand that
what he is doing violates that right.‖ Id. (internal quotation marks
omitted). First, AWBM had no right to a pre-seizure hearing and
thus the State‘s agents had no understanding that the seizure of
the bank violated any right. Second, AWBM has made allegations
of a flagrant violation, but it conceded to the dismissal of those
claims with prejudice in the district court. The majority concludes
otherwise. Infra ¶ 41. In its complaint, AWBM alleged that State
agents either intentionally or negligently failed to disclose
material information in a verified petition to the district court
when seeking the bank seizure. On appeal, AWBM argues that
this failure to disclose material information was a flagrant
violation. But even if this were the case, AWBM has already
conceded the dismissal of these allegations with prejudice.
AWBM cannot now resurrect a forfeited argument and should not
be given an opportunity to relitigate claims it has already
conceded. Thus, under the circumstances, AWBM cannot prove
any set of facts in support of a ―flagrant‖ violation. This further
supports the district court‘s dismissal of AWBM‘s due process
claim with prejudice.
   72   Fuentes, 407 U.S. at 91–92; Fahey, 332 U.S. at 254–56.



                                    17
                        AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
rights are preserved by its opportunity for a post-seizure hearing,
at which time AWBM could have brought constitutional
challenges to the seizure of the bank. Thus, I would affirm the
district court‘s dismissal of AWBM‘s due process claims with
prejudice.
   C. The District Court Did not Err When It Dismissed AWBM’s
      Claim for an Unconstitutional Taking Without Prejudice
               Due to Insufficient Factual Allegations
    ¶ 29 The district court dismissed AWBM‘s Takings Clause
claim for failure to allege sufficient facts to justify the cause of
action. AWBM argues that it has pleaded sufficient facts to
demonstrate that it had a protectable property interest, and that
its property was taken by government action. AWBM argues that,
therefore, it is entitled to ―just compensation.‖
    ¶ 30 Article I, section 22 of the Utah Constitution reads,
―Private property shall not be taken or damaged for public use
without just compensation.‖73 This section, Utah‘s Takings
Clause, is ―distinct from, and provid[es] greater protection than,
those constitutional provisions that provide compensation only
for the ‗taking‘ of private property.‖74 This broad guarantee of
just compensation ―is triggered when there is any substantial
interference with private property which destroys or materially
lessens its value, or by which the owner‘s rights to its use and
enjoyment is in any substantial degree abridged or destroyed.‖75
   ¶ 31 Although the Utah Takings Clause provides greater
protection than its federal counterpart, we have adopted the
federal distinction between a physical and regulatory taking.76
This distinction is important, as the two takings have ―markedly


   73 The Takings Clause of the Utah Constitution expressly
provides a damage remedy for a violation—―just compensation.‖
Because of this textual constitutional right to damages, we do
not address AWBM‘s takings claim under Spackman. 2000 UT 87,
¶ 20.
   74 Utah Dep’t of Transp. v. Admiral Beverage Corp., 2011 UT 62,
¶ 21, 275 P.3d 208.
   75   Id. ¶ 22 (internal quotation marks omitted).
   76 B.A.M. Dev., L.L.C. v. Salt Lake Cnty., 2006 UT 2, ¶ 32, 128
P.3d 1161.



                                   18
                            Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
different analytical formulas.‖77     Generally, there are two
principal steps in the takings analysis.78 First, a claimant must
demonstrate some protectable interest in property.79 Second, the
claimant must show that the property interest was taken or
damaged by government action.80 The district court dismissed
AWBM‘s takings claim for a failure to allege sufficient facts to
support the claim, particularly that AWBM did not demonstrate
that the taking was for a public use. AWBM argues it has alleged
these elements. We disagree and affirm the district court‘s
dismissal without prejudice.
    ¶ 32 A compensable taking may occur in either of two ways.81
A property owner ―may suffer a physical invasion or permanent
occupation of his or her property,‖ or may be deprived of
property when a regulatory scheme ―go[es] too far and impinge[s]
on private freedom.”82       ―Physical takings without just
compensation are unconstitutional ‗without regard to whether the
action achieves an important public benefit or has only minimal
economic impact on the owner.‘‖83 Regulatory takings, unlike
physical takings, ―do not always trigger an obligation to
compensate the property owner.‖84 When a regulatory scheme
does not involve a physical invasion or permanent occupation,
“[t]he Supreme Court has assigned no set formula to determine
whether a regulatory taking is unconstitutional‖; instead, the

   77Id.; see also id. ¶¶ 32–33 (noting the difference between a
physical and regulatory taking).
   78   Admiral Beverage Corp., 2011 UT 62, ¶ 22.
   79 Id.; Harold Selman, Inc. v. Box Elder Cnty., 2011 UT 18, ¶ 23,
251 P.3d 804; Intermountain Sports, Inc. v. Dep’t of Transp., 2004 UT
App 405, ¶ 8, 103 P.3d 716.
   80  See Admiral Beverage Corp., 2011 UT 62, ¶ 22; Harold Selman,
Inc., 2011 UT 18, ¶ 23; Intermountain Sports, Inc., 2004 UT App 405,
¶ 8.
   81 Golden Pac. Bancorp v. United States, 15 F.3d 1066, 1071–72
(Fed. Cir. 1994).
   82   Id. (internal quotation marks omitted).
   83 B.A.M. Dev., L.L.C., 2006 UT 2, ¶ 32 (quoting Loretto v.
Teleprompter Manhattan CATV Corp., 458 U.S. 419, 434–35 (1982)).
   84   Id. ¶ 33.



                                   19
                        AMERICA WEST v. STATE
        ACJ NEHRING, opinion of the Court except as to Part II.B
Court has engaged in an ―essentially ad hoc, factual inquir[y].‖85
In conducting this inquiry, the Court looks to several factors, such
as the ―economic impact of the regulation, its interference with
reasonable investment-backed expectations, and the character of
the government action.‖86
    ¶ 33 According to AWBM‘s complaint, ―it appears that the
Plaintiff and its Members have lost all of the ownership, goodwill,
equity, capital, and investments that they made in the Bank.‖ This
is the extent of AWBM‘s allegations contained in its complaint,
and neither we nor the district court can discern whether this
alleged taking constituted a physical or regulatory taking. This
distinction has a marked impact on UDFI‘s response and defense,
the district court‘s analysis, and the outcome. Without more, we
cannot agree that AWBM has sufficiently pleaded a taking, and
we thus affirm the district court‘s dismissal of the claim, but do so
without prejudice.87
          III. THE DISTRICT COURT DID NOT HOLD AWBM
             TO A HEIGHTENED PLEADING STANDARD
    ¶ 34 AWBM argues that the district court erred when it
dismissed AWBM‘s causes of action because it applied a higher
pleading standard than that dictated by rule 8 of the Utah Rules of
Civil Procedure. AWBM argues the district court erred when it
relied on the State‘s motion to dismiss and accompanying
memorandum that cited to Ellefsen v. Roberts88 and Heathman v.
Hatch.89 It argues that the district court‘s reliance on these cases
resulted in the application of a heightened pleading standard. We
disagree. Heathman involved a claim of fraud, which requires
heightened pleading under rule 9 of the Utah Rules of Civil



   85   Id. (internal quotation marks omitted).
   86   Id. (internal quotation marks omitted).
   87 Although we announce today that a claim for a compensable
taking under Article I, section 22 of the Utah Constitution must
allege the type of taking (physical or regulatory), we express no
opinion on the heightened pleading standard required by federal
courts under Twombly.
   88   526 P.2d 912 (Utah 1974).
   89   372 P.2d 990 (Utah 1962).



                                    20
                             Cite as: 2014 UT 49
        ACJ NEHRING, opinion of the Court except as to Part II.B
Procedure.90 But the State did not argue that heightened pleading
was required here. The State cited Heathman for the proposition
that the objective of the pleading rules under the Utah Rules of
Civil Procedure ―is to require that the essential facts upon which
redress is sought be set forth with simplicity, brevity, clarity and
certainty so that it can be determined whether there exists a legal
basis for the relief claimed[.]‖91
    ¶ 35 Similarly, the State cited Ellefsen for the proposition that
―[t]he sufficiency of plaintiff‘s pleadings, which are construed
together, must be determined by the facts pleaded rather than the
conclusions stated.‖92 There is no indication on the record, nor
can we discern any evidence from the record, that the district
court applied a heightened pleading standard.
                             CONCLUSION
    ¶ 36 We affirm the district court‘s dismissal of all of AWBM‘s
claims. AWBM‘s claims for breach of contract and breach of the
covenant of good faith and fair dealing are dismissed without
prejudice. AWBM‘s due process claims are dismissed without
prejudice. Finally, AWBM has not adequately pleaded its takings
claim, and the claim is dismissed without prejudice.




   90   Id. at 991. Heathman also addressed claims of negligence. Id.
   91   Id. at 992.
   92   Ellefsen, 526 P.2d at 915.



                                     21
                      AMERICA WEST v. STATE
                 JUSTICE LEE, opinion of the Court
   JUSTICE LEE, opinion of the Court:
   ¶ 37 We affirm the district court‘s dismissal of plaintiff‘s
procedural due process claim, but find error in the dismissal of
the claim with prejudice. The defect in that claim is a failure to
plead the claim at an adequate level of detail. And for that reason
the dismissal should have been without prejudice.
    ¶ 38 In order to state a claim for monetary damages for an
alleged violation of the constitution, a plaintiff must allege three
elements: (1) the plaintiff ―suffered a flagrant violation of his or
her constitutional rights,‖ (2) ―existing remedies do not redress
[the plaintiff‘s] injuries,‖ and (3) ―equitable relief, such as an
injunction, was and is wholly inadequate to protect the plaintiff‘s
rights or redress his or her injuries.‖ Spackman ex rel. Spackman v.
Bd. of Educ. of Box Elder Cnty. Sch. Dist., 2000 UT 87, ¶¶ 23–25, 16
P.3d 533 (internal quotation marks omitted).
    ¶ 39 The complaint under review falls far short of alleging
those elements. It makes the limited allegation that due process
required a pre-seizure hearing, by baldly asserting that the
applicable legal standard was not met. Thus, according to the
complaint, the seizure was not ―directly necessary to secure an
important governmental or general public interest,‖ there was no
―special need for very prompt action,‖ and the responsible
governmental official had not concluded that the seizure was,
―pursuant to a narrowly-drawn statute, necessary and justified in
this particular instance.‖ See Fuentes v. Shevin, 407 U.S. 67, 91
(1972) (articulating the test for determining when a pre-seizure
hearing is required under the Due Process Clause).
    ¶ 40 This is merely an allegation that a constitutional
violation occurred, satisfying only half of the first element of the
Spackman test. To survive a rule 12(b)(6) motion, the plaintiff also
must allege that the violation was ―flagrant,‖ that alternative
remedies would not redress the plaintiff‘s damages, and that
equitable relief was ―wholly inadequate.‖ Spackman, 2000 UT 87,
¶¶ 23, 25. These essential elements are set forth nowhere in the
complaint. Thus, this claim was properly dismissed for failure to
state a claim.
   ¶ 41 The district court granted the defendants‘ motion to
dismiss ―in full.‖ And the motion sought dismissal ―with
prejudice,‖ so the district court‘s judgment was apparently a
dismissal with prejudice. Such a dismissal is a ―drastic remedy,‖
Bonneville Tower Condo. Mgmt. Comm. v. Thompson Michie Assocs.,
728 P.2d 1017, 1020 (Utah 1986), which is generally appropriate

                                22
                         Cite as: 2014UT 49
                 JUSTICE LEE, opinion of the Court
―only if it appears to a certainty that [a] plaintiff cannot state a
claim.‖ Alvarez v. Galetka, 933 P.2d 987, 991 (Utah 1997) (quoting
5A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 1357 (2d ed. 1990)).1
    ¶ 42 Justice Nehring contends that a pre-seizure hearing is
never required under the Due Process Clause. And he accordingly
concludes that plaintiffs are categorically incapable of stating a
claim as a matter of law. See supra ¶ 26. We see the matter
differently. Granted, in Fahey v. Mallonee, 332 U.S. 245 (1947), the
Supreme Court held that seizure of a financial institution under
the Home Owners‘ Loan Act of 1933 was appropriate. See id. at
253–54. But the operative test—subsequently articulated in
Fuentes2—is a fact-intensive one. Thus, although no hearing was
required in Fahey, there is no per se rule in controlling precedent.
The governing test (in Fuentes) is more context-dependent and
fact-specific. And that test is incompatible with the notion of a
per se rule insulating all bank seizures from constitutional
challenge under the Due Process Clause. Instead, Fuentes calls on
courts to assess the question based on the facts and circumstances
of an individual case, considering whether the specific seizure at
issue is ―directly necessary to secure an important governmental
interest‖; whether there is a ―special need for very prompt
action‖; and whether the responsible state actor determined
―under the standards of a narrowly drawn statute, that it was
necessary and justified in the particular instance.‖ 407 U.S. at 91


   1 At some point, the failure to plead a claim at a sufficient level
of detail could sustain a dismissal with prejudice, but that remedy
is usually reserved for cases where the plaintiff has had multiple
opportunities to amend and has continually failed to state a claim.
Foman v. Davis, 371 U.S. 178, 182 (1962) (holding that leave to
amend should generally be freely given, unless the plaintiff
―repeated[ly] fail[s] to cure deficiencies by amendments
previously allowed‖). That exception has no application here, as
this was plaintiff‘s first attempt to assert this claim.
   2  Fuentes concerned a prejudgment writ of replevin statute, not
a bank seizure. 407 U.S. at 69. But Fuentes articulates the general
standards under which property may be seized without a hearing.
Id. at 91. The Court then went on to list several examples where it
had concluded that seizure without a hearing had met that
standard, including in Fahey. Id. at 91–92 & nn. 24–28.



                                 23
                      AMERICA WEST v. STATE
                 JUSTICE LEE, opinion of the Court
(emphasis added). Thus, Fahey may be read to deem it unlikely
that a pre-seizure hearing is required by due process; but it does
not state a per se rule, or necessitate such a result in all cases.
     ¶ 43 Under the fact-intensive Fuentes analysis, we cannot
conclude ―to a certainty‖ that it is impossible for the plaintiff to
allege facts sustaining the conclusion that a pre-seizure hearing
was required by due process in this case. Here the complaint did
little more than allege that a seizure occurred and summarily
recite the Fuentes test. And in light of the limited factual basis set
forth in the complaint, it is impossible to conclude that there are
no facts under which the plaintiff could allege a colorable due
process claim.
   ¶ 44 We affirm the dismissal of the plaintiff‘s procedural due
process claim, but find error in the dismissal of the claim with
prejudice and accordingly direct the district court to enter a
judgment of dismissal without prejudice.
                           ——————




                                 24